FILED
                            NOT FOR PUBLICATION                             NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50032

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00550-AHM

  v.
                                                 MEMORANDUM *
NATIVIDAD AGUILAR CASARES,
a.k.a. Natividad Caseres Aguilar, a.k.a.
Natividad Ceseres Aguilar,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Natividad Aguilar Casares appeals from his guilty-plea conviction and

30-month sentence imposed for being an illegal alien found in the United States

following deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Casares’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Casares the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Casares waived his right to appeal his sentence with the exception of the

court’s calculation of his criminal history category. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), discloses no

arguable grounds for relief as to Casares’s conviction and indicates that the appeal

waiver is operative. Accordingly, we dismiss the appeal of the sentence in part.

See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000). With regard to

the court’s calculation of the criminal history category, our independent review of

the record discloses no arguable grounds for relief on direct appeal, and we affirm.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                   11-50032